DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 5/4/2022 has been entered. Amended Claims 1-3, 8-10, 12, 13, 17 and 19-20 have been noted. The amendment has failed to overcome the 112(b) rejections previously set forth - those 112(b) rejections accordingly still remain. Claims 1-20 are currently pending. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air moving device” (Claim 13)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“air moving device” (from Claim 13) is being interpreted as a blower

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” which is considered indefinite because it is unclear what is meant by air flows being “substantially the same” in this context and the specification fails to provide clarity. Air flows can have a variety of different parameters such as flow direction, flow rate, pressure, distribution, etc. Thus, it is unclear if the claimed air flows are supposed to have the same flow direction, flow rate, pressure, distribution pattern or something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 2-12 are rejected due to their dependency on Claim 1. 
	Claim 12 recites the limitation “wherein the at least one face includes between approximately 15 and 20 apertures” which is considered indefinite because Claim 10 on which Claim 12 depends establishes two distinct faces (i.e. “a first face of the raised portion” and “ a second face of the raised portion”) - it is unclear if “the at last one face” established in Claim 12 is referring to at least one face of the established two faces, if it is referring to both of the established two faces, if it is referring to both of the established two faces in addition to other faces or if it is referring to some other “at least one face” altogether. The metes and bounds of the claim are consequently unclear.
	Claim 13 now recites the limitation “configured such air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” which is considered indefinite because it is unclear what is meant by air flows being “substantially the same” in this context and the specification fails to provide clarity. Air flows can have a variety of different parameters such as flow direction, flow rate, pressure, distribution, etc. Thus, it is unclear if the claimed air flows are supposed to have the same flow direction, flow rate, pressure, distribution pattern or something else altogether. The metes and bounds of the claim are consequently unclear.
	Claims 14-18 are rejected due to their dependency on Claim 13.
	Claim 19 now recites the limitation “configured such that air flows are substantially the same exiting respective apertures of the respective first plurality of apertures and the respective second plurality of apertures” which is considered indefinite because it is unclear what is meant by air flows being “substantially the same” in this context and the specification fails to provide clarity. Air flows can have a variety of different parameters such as flow direction, flow rate, pressure, distribution, etc. Thus, it is unclear if the claimed air flows are supposed to have the same flow direction, flow rate, pressure, distribution pattern or something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 20 is rejected due to its dependency on Claim 19.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naitoh et al. (US 2014/0000534 A1) (hereinafter “Naitoh”) in view of Benetti et al. (EP 3434976 A1) (hereinafter “Benetti”) (see attached original document for reference).
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Naitoh teaches of an air distribution baffle (air distribution baffle comprising components (D) and (E) as shown in Examiner Annotated Fig. 18 below) comprising: 
	a substantially flat portion (E) extending along a base plane associated with the air distribution baffle (the horizontal base plane that elements (E) and (198) extend along as is shown in Examiner Annotated Fig. 18); and 
	a raised portion (D) extending upwardly from the base plane (as is shown in Examiner Annotated Fig. 18), the raised portion including a first plurality of apertures (192) formed therethrough (see at least Figs. 18, 19A, 19B and [0142]).
	Naitoh fails to explicitly teach of a second plurality of apertures formed within the raised portion and that a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures are configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures. Note that the limitation “configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” is being interpreted the claimed configuration being capable of allowing air to exit apertures of the first plurality of apertures with any flow parameter (e.g. flow direction, flow rate, pressure, distribution, etc.) that is substantially the same as the same flow parameter of air exiting the second plurality of apertures.
	Benetti discloses a relatable burner unit (10) that comprises an air distribution baffle (30) (see at least [0020] and Figs. 2, 3). The baffle comprises a raised portion (the raised portion of element (30) that comprises side surfaces with apertures (32) and a top surface with apertures (32) as is shown in Figs. 2 and 3) that comprises a first plurality of apertures (apertures (32) disposed on the first slanted surface of element (30) that is shown at the top of Fig. 3 and the front of Fig. 2), a second plurality of apertures (apertures (32) disposed on the second slanted surface of element (30) that is shown at the bottom of Fig. 3 and the back-side of Fig. 2) and a third plurality of apertures (apertures (32) disposed on the top surface of element (30) that comprises elements (35) and is shown at the center of Figs. 2 and 3) (see at least [0020] and Figs. 2, 3). Benetti teaches that it is advantageous to put a plurality of apertures in each face of the raised portion of the baffle because doing so, inter alia, will “enhance the mixing of gas and air and more uniformly distribute the gas/air mixture” (see at least [0020]). Thus, Benetti teaches that a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures are “configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” since Benetti explicitly discloses that such configuration “uniformly” distributes the gas air mixture through the apertures (see at least [0020]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the baffle taught by Naitoh by implementing a plurality of apertures into each existing face of the raised portion of the baffle based on the teachings of Benetti. Doing so would have enhanced the mixing of gas and air and would have more uniformly distributed the gas/air mixture. Note that such configuration would have necessarily resulted in the baffle comprising a first plurality of apertures in existing slanted wall (C), a second plurality of apertures in existing slanted wall (A) and a third plurality of apertures in existing wall (B) (see Examiner Annotated Fig. 18 below). Furthermore, a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures would also necessarily be “configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” as claimed since Benetti explicitly discloses that such configuration “uniformly” distributes the gas air mixture through the apertures (see at least [0020]).
	Note that the limitation “wherein an angle formed between a first axis and a second axis is at least 90 degrees, wherein the first axis and the second axis intersect along the base plane, wherein the first axis extends from one of the first plurality of apertures to the base plane and the second axis extends from one of the second plurality of apertures to the base plane” is being interpreted as the existing first plurality of apertures and the existing second plurality of apertures being angled relative to a base plane and to one another such that an axis extending from an aperture of the first plurality of apertures to a base plane is angled at least 90 degrees from an axis extending from an aperture of the second plurality of apertures to the first axis at the base plane. As can be observed in Examiner Annotated Fig. 18 of Naitoh, the first plurality of apertures in existing slanted wall (C) have an axis that extends to a base plane and in the combination of Naitoh and Benetti, existing slanted wall (A) would also have apertures (the second plurality of apertures) and those apertures would also have an axis that extends to the first axis at the base plane (since wall (A) that the apertures would be disposed within is slanted relative to the base plane as can be observed in Examiner Annotated Fig. 18).
	However, Naitoh (or Benetti) fails to explicitly teach that the magnitude of the angle is at least 90 degrees as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing angle to be at least 90 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches that the first plurality of apertures in existing slanted wall (C) have an axis that extends to a base plane and in the combination of Naitoh and Benetti, existing slanted wall (A) would also have apertures (the second plurality of apertures) and those apertures would also have an axis that extends to the first axis at the base plane (since wall (A) that the apertures would be disposed within is slanted relative to the base plane as can be observed in Examiner Annotated Fig. 18) - thus the general conditions of the claim are disclosed in the prior art. The actual angle that each slanted wall has, and thus that each axis has, is a result effective variable that is readily changeable in the baffle taught by Naitoh. A smaller angle will increase the overall height of the raised portion while decreasing its width and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing angle to be at least 90 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 



    PNG
    media_image1.png
    573
    1053
    media_image1.png
    Greyscale


	
	Regarding Claim 2, Naitoh also teaches that the raised portion (D) has a first face (upper face of element (C)) comprising a first aperture of the first plurality of apertures (192) formed therethrough (see at least Examiner Annotated Fig. 18 and the rejection for Claim 1 above), a second face (upper face of element (B)) comprising a second aperture formed therethrough (see at least Examiner Annotated Fig. 18 and the rejection for Claim 1 above and note that in the combined apparatus the second face would comprise a plurality of apertures formed therethrough based on the teachings of Benetti), and a third face (upper face of element (C)) comprising a third aperture of the second plurality of apertures formed therethrough, (see at least Examiner Annotated Fig. 18, Fig. 3 of Benetti and the rejection for Claim 1 above and note that in the combined apparatus the third face, which would have all the second plurality of apertures, would also comprise a third aperture of the second plurality of apertures formed therethrough as claimed), such that the raised portion has a substantially trapezoidal cross-sectional configuration (as is shown in Fig. 18 of Naitoh).

	Regarding Claim 3, Naitoh and Benetti teach the air distribution baffle of Claim 2 (see the rejection for Claim 2) and Benetti also teaches that the first aperture, the second aperture, and the third aperture are aligned in a row parallel to the base plane (as is shown in Fig. 3). Naitoh and Benetti fail to explicitly teach that each of the first face and the third face extends from the base plane at an approximately 45 degree angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the angle of each of the first face and third face to be approximately 45 degrees relative to the base plane as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a first face (A) and a third face (C) that are angled relative to the base plane (as is shown in Examiner Annotated Fig. 18) - thus the general conditions of the claim are disclosed in the prior art. The actual angle that each face has is a result effective variable that is readily changeable in the baffle taught by Naitoh. A greater angle will increase the overall height of the raised portion while decreasing its width and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the angle of each of the first face and the third face in the combined apparatus to be approximately 45 degrees relative to the base plane as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 4, Naitoh and Benetti teach the air distribution baffle of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the raised portion (D) has a substantially semicylindrical cross-sectional shape. However, merely reshaping the substantially trapezoidal cross-sectional shape of the raised portion (D) (as is shown in Examiner Annotated Fig. 18) into a substantially semicylindrical cross-sectional shape would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the cross-sectional shape of the raised portion is not critical to the invention and that using a substantially semicylindrical cross-sectional shape as opposed to a substantially trapezoidal cross-sectional shape does not serve any advantage, particular purpose, or solve a stated problem since the instant application discloses a plurality of potential cross-sectional shapes that work equally as well as one another (Figs. 4A-4E). Furthermore, the instant application claims both a substantially semicylindrical cross-sectional shape configuration (Claim 4) in addition to a substantially trapezoidal cross-sectional shape (Claim 2). It is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a substantially trapezoidal cross-sectional shape (as is shown in Examiner Annotated Fig. 18 of Naitoh) which, as is disclosed in the instant application, fulfills the same purpose as a substantially semicylindrical cross-sectional shape equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh and Benetti by reshaping the substantially trapezoidal cross-sectional shape of the raised portion (D) (as is shown in Examiner Annotated Fig. 18) into a substantially semicylindrical cross-sectional shape since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 5, Naitoh and Benetti teach the air distribution baffle of Claim 1 (see the rejection for Claim 1) but are silent regarding the exact size of the apertures and accordingly fail to explicitly teach that each of the apertures has a diameter of between approximately 3 millimeters and approximately 5 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of each of the apertures to have a diameter of between approximately 3 millimeters and approximately 5 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a plurality of apertures (192) (see at least Figs. 18, 19A and 19B and [0142]) - thus the general conditions of the claim are disclosed in the prior art. The actual size of the diameter of each of the apertures is a result effective variable that is readily changeable in the baffle taught by Naitoh. Larger diameter apertures will permit a larger flow rate through the baffle and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of each of the apertures in the combined apparatus to have a diameter of between approximately 3 millimeters and approximately 5 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 6, Naitoh and Benetti teach the air distribution baffle of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the apertures (192) (see Figs. 18 and 19 of Naitoh) have a common diameter. However, simply configuring the apertures to have a common diameter would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the plurality of apertures can have a common diameter (as is claimed in Claim 6) or can have different diameters (as is claimed in Claim 7) and that either configuration works equally as well. Thus, it is apparent that specifically configuring the apertures to have a common diameter is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a plurality of apertures (192) with open diameters (see at least Figs. 18, 19A and 19B and [0142]) that perform the same function as the claimed apertures with a common diameter equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh and Benetti by configuring the existing apertures to have a common diameter since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 7, Naitoh and Benetti teach the air distribution baffle of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that a first aperture of the plurality of apertures (192) (see Figs. 18 and 19 of Naitoh) has a first diameter that is different from a diameter of a second aperture. However, simply configuring the apertures to have different diameters would have been an obvious matter of design choice.  
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the plurality of apertures can have a common diameter (as is claimed in Claim 6) or can have different diameters (as is claimed in Claim 7) and that either configuration works equally as well. Thus, it is apparent that specifically configuring the apertures to have different diameters is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a plurality of apertures (192) with open diameters (see at least Figs. 18, 19A and 19B and [0142]) that perform the same function as the claimed apertures equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the baffle taught by Naitoh and Benetti by configuring the existing apertures to have different diameters since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 8, Naitoh also teaches that the raised portion (D) comprises a first face (the upper face of element (C)) comprising the first plurality of apertures (192) formed therethrough and a second face (A) comprising the second plurality of apertures formed therethrough (see at least Examiner Annotated Fig. 18 of Naitoh, Figs. 2, 3 of Benetti and the rejection for Claim 1 above and note that in the combined apparatus the second face would comprise the second plurality of apertures formed therethrough based on the teachings of Benetti), wherein the first plurality of apertures and the second plurality of apertures are arranged in a predetermined pattern (the pattern shown in at least Fig. 3 of Benetti). 

Regarding Claim 9, Benetti also teaches that the predetermined pattern includes one or more rows of apertures parallel to a length of the raised portion (as is shown in at least Fig. 3 of Benetti). 

Regarding Claim 10, Naitoh also teaches that the raised portion (D) comprises a first face (the upper face of element (C)) comprising the first plurality of apertures (192) formed therethrough wherein the first plurality of apertures is arranged in a first predetermined pattern (as is shown in at least Figs. 18 and 19) and a second face (A) comprising the second plurality of apertures formed therethrough (see at least Examiner Annotated Fig. 18 of Naitoh, Figs. 2, 3 of Benetti and the rejection for Claim 1 above and note that in the combined apparatus the second face would comprise the second plurality of apertures formed therethrough based on the teachings of Benetti), wherein the second plurality of apertures is arranged in a second predetermined pattern (the pattern shown in at least Fig. 3 of Benetti). 

Regarding Claim 11, Naitoh and Benetti teach the air distribution baffle of Claim 1 (see the rejection for Claim 1) but Naitoh is silent regarding the exact height of the raised portion and accordingly fails to explicitly teach that the raised portion has a maximum height of between approximately 10 millimeters and approximately 14 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the maximum height of the raised portion to be between approximately 10 millimeters and approximately 14 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches of a raised portion (D) with a height (as is shown in Examiner Annotated Fig. 18) - thus the general conditions of the claim are disclosed in the prior art. The actual magnitude of the height is a result effective variable that is readily changeable in the baffle taught by Naitoh. A larger height will enable cooperation with a larger apparatus using the baffle and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the maximum height of the raised portion in the combined apparatus to be between approximately 10 millimeters and approximately 14 millimeters as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejection set forth in this Office Action, Benetti also teaches that at least on face of the baffle (the upper face of baffle (30) as is shown in Figs. 2 and 3 that comprises elements (35)) includes between approximately 15 and 20 apertures (32) (as can be observed in Figs. 2 and 3, the upper face comprises 16 apertures (32) which is within the claimed range of “between approximately 15 and 20 apertures”). 

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejections set forth in this Office Action, Naitoh teaches of a fluid heating device (“water heater 2”) (see at least [0057] and Fig. 1) comprising: 
	an outer shell (4) having a fluid inlet (inlet where “W” is entering as is shown in the lower portion of Fig. 1), fluid outlet (outlet where “HW” is exiting as is shown in the lower portion of Fig. 1), and a fuel inlet (inlet where “G” is entering as is shown in the lower portion of Fig. 1); 
	a burner assembly (burner assembly comprising element (65) and (12)) including an ignitor (12) (see at least [0058], [0070]-[0071] and Figs. 1, 3 and 18);  
	a heat exchanger (38) in fluid communication with the burner assembly (see at least [0061] and Fig. 1); 
	a fluid inlet pipe (42) extending from the fluid inlet to the heat exchanger (see at least [0062] and Fig. 1); 
	a fluid outlet pipe (50) extending from the heat exchanger to the fluid outlet (see at least [0063] and Fig. 1);  
	a fuel inlet pipe (24) extending from a fuel inlet to the burner assembly (see at least [0060] and Fig. 1);  
	an air moving device (“air supply fan 20”) disposed proximate the burner assembly and configured to move combustion gases from the burner assembly toward the heat exchanger (see at least [0059] and Fig. 1); 
	an air distribution baffle (air distribution baffle comprising components (D) and (E) as shown in Examiner Annotated Fig. 18) disposed between the air moving device (20) and the ignitor (12) and configured to distribute a flow of air flowing from the air moving device to the burner assembly (see at least [0140]-[0142] and Figs. 1 and 18 and note that the air distribution baffle is disposed directly under element (8) and ignitor (12) yet above air moving device (20)), the air distribution baffle having a flat portion (E) and a raised portion (D) (as is shown in Examiner Annotated Fig. 18), wherein the flat portion extends along a base plane associated with the air distribution baffle (the flat horizontal base plane that the flat portion lies on as is shown in Examiner Annotated Fig. 18), and wherein the raised portion (D) comprises a first plurality of apertures formed therethrough (see at least Figs. 18, 19A, 19B and [0142]); and 
	an exhaust vent (36) (see at least [0061] and Fig. 1).
	Naitoh fails to explicitly teach of a second plurality of apertures formed within the raised portion and that a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures are configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures. Note that the limitation “configured such air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” is being interpreted the claimed configuration being capable of allowing air to exit apertures of the first plurality of apertures with any flow parameter (e.g. flow direction, flow rate, pressure, distribution, etc.) that is substantially the same as the same flow parameter of air exiting the second plurality of apertures.
	Benetti discloses a relatable burner unit (10) that comprises an air distribution baffle (30) (see at least [0020] and Figs. 2, 3). The baffle comprises a raised portion (the raised portion of element (30) that comprises side surfaces with apertures (32) and a top surface with apertures (32) as is shown in Figs. 2 and 3) that comprises a first plurality of apertures (apertures (32) disposed on the first slanted surface of element (30) that is shown at the top of Fig. 3 and the front of Fig. 2), a second plurality of apertures (apertures (32) disposed on the second slanted surface of element (30) that is shown at the bottom of Fig. 3 and the back-side of Fig. 2) and a third plurality of apertures (apertures (32) disposed on the top surface of element (30) that comprises elements (35) and is shown at the center of Figs. 2 and 3) (see at least [0020] and Figs. 2, 3). Benetti teaches that it is advantageous to put a plurality of apertures in each face of the raised portion of the baffle because doing so, inter alia, will “enhance the mixing of gas and air and more uniformly distribute the gas/air mixture” (see at least [0020]). Thus, Benetti teaches that a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures are “configured such air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” since Benetti explicitly discloses that such configuration “uniformly” distributes the gas air mixture through the apertures (see at least [0020]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the baffle taught by Naitoh by implementing a plurality of apertures into each existing face of the raised portion of the baffle based on the teachings of Benetti. Doing so would have enhanced the mixing of gas and air and would have more uniformly distributed the gas/air mixture. Note that such configuration would have necessarily resulted in the baffle comprising a first plurality of apertures in existing slanted wall (C), a second plurality of apertures in existing slanted wall (A) and a third plurality of apertures in existing wall (B) (see Examiner Annotated Fig. 18 below). Furthermore, a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures would also necessarily be “configured such air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” as claimed since Benetti explicitly discloses that such configuration “uniformly” distributes the gas air mixture through the apertures (see at least [0020]).
	Note that the limitation “wherein an angle formed between a first axis and a second axis is at least 90 degrees, wherein the first axis and the second axis intersect along the base plane, wherein the first axis extends from one of the first plurality of apertures to the base plane and the second axis extends from one of the second plurality of apertures to the base plane” is being interpreted as the existing first plurality of apertures and the existing second plurality of apertures being angled relative to a base plane and to one another such that an axis extending from an aperture of the first plurality of apertures to a base plane is angled at least 90 degrees from an axis extending from an aperture of the second plurality of apertures to the first axis at the base plane. As can be observed in Examiner Annotated Fig. 18 of Naitoh, the first plurality of apertures in existing slanted wall (C) have an axis that extends to a base plane and in the combination of Naitoh and Benetti, existing slanted wall (A) would also have apertures (the second plurality of apertures) and those apertures would also have an axis that extends to the first axis at the base plane (since wall (A) that the apertures would be disposed within is slanted relative to the base plane as can be observed in Examiner Annotated Fig. 18).
	However, Naitoh (or Benetti) fails to explicitly teach that the magnitude of the angle is at least 90 degrees as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing angle to be at least 90 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Naitoh teaches that the first plurality of apertures in existing slanted wall (C) have an axis that extends to a base plane and in the combination of Naitoh and Benetti, existing slanted wall (A) would also have apertures (the second plurality of apertures) and those apertures would also have an axis that extends to the first axis at the base plane (since wall (A) that the apertures would be disposed within is slanted relative to the base plane as can be observed in Examiner Annotated Fig. 18) - thus the general conditions of the claim are disclosed in the prior art. The actual angle that each slanted wall has, and thus that each axis has, is a result effective variable that is readily changeable in the baffle taught by Naitoh. A smaller angle will increase the overall height of the raised portion while decreasing its width and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing angle in the combined device to be at least 90 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, Naitoh also teaches that the burner assembly (burner assembly comprising element (65) and (12)) comprises a first portion (10) and a second portion (8), the first portion including the air distribution baffle (as is shown in Fig. 18) and the second portion including the ignitor (see at least [0058] and Figs. 1, 3 and 18). 

	Regarding Claim 15, Naitoh also teaches that the air distribution baffle is attached to a bottom surface (166) of the first portion (10) of the burner assembly (as is shown in Fig. 18).

Regarding Claim 16, Naitoh and Benetti teach the air distribution baffle of Claim 15 (see the rejection for Claim 15) but fail to explicitly teach that the flat portion of the air distribution baffle includes one or more openings configured to attach the air distribution baffle to the bottom surface. However, simply configuring the air distribution baffle to include one or more openings configured to attach the air distribution baffle to the bottom surface as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	According to the specification, “A variety of means of affixing the air distribution baffle 200 can be used, including but not limited to, one or more screws, adhesive, and welding”. Thus, it is apparent that specifically configuring the air distribution baffle to include one or more openings configured to attach the air distribution baffle to the bottom surface is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem over any other form of attachment. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Naitoh teaches that the air distribution baffle is already attached to the bottom surface (166) of the first portion (10) of the burner assembly via other attachment means (as is shown in Fig. 18) that perform the same function as the claimed attachment means that are in the form of one or more openings in the air distribution baffle that are configured to attach the air distribution baffle to the bottom surface equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the combined baffle by configuring the existing air distribution baffle to include one or more openings configured to attach the air distribution baffle to the bottom surface as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Benetti also teaches that one of the first plurality of apertures and one of the second plurality of apertures are aligned in a row parallel to the base plane (as is shown in at least Fig. 3 of Benetti).

	Regarding Claim 18, Naitoh also teaches that the raised portion (D) of the air distribution baffle is aligned with at least a portion of an outlet of the air moving device (as is evident from incoming gas directly impinging upon the raised portion (D) of the air distribution baffle - see at least [0137]-[0138] and Examiner Annotated Fig. 18). 

	Regarding Claim 19, to the extent that Claim 19 is understood in light of the 112(b) rejections set forth in this Office Action, Naitoh teaches of a fluid heating device kit (kit shown in Fig. 1) comprising:
	a fluid heating device (“water heater 2”) (see at least [0057] and Fig. 1) having a burner assembly (burner assembly comprising element (65) and (12)); and 
	a first air distribution baffle (air distribution baffle comprising components (D) and (E) as shown in Examiner Annotated Fig. 18) and a second air distribution baffle (baffle comprising elements 196 and 198 as shown in Fig. 18) that differ in at least shape (as shown in Fig. 18), each having a respective substantially flat portion (E/198) and a respective raised portion (D/196),
	each substantially flat portion extending along a base plane associated with a respective air distribution baffle (the horizontal base plane that each flat portion extends along as is shown in at least Fig. 18) and each raised portion comprising a respective first plurality of apertures formed therethrough (apertures (192) disposed in element (188) as shown in Figs. 18 and 19) and a respective second plurality of apertures formed therethrough (apertures (192) disposed in element (196) as shown in Figs. 18 and 19 respectively) (see at least [0142] and Figs. 18, 19), wherein the respective first plurality of apertures and the respective second plurality of apertures comprise a predetermined number of apertures and are arranged in a predetermined pattern (see at least [0142] and Figs. 18, 19). 
	Note that the limitation of “the first air distribution baffle being different from the second air distribution baffle such that the first air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a first elevation and the second air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a second elevation that is different from the first elevation” is being interpreted as an intended use of the apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Naitoh teaches that each baffle contributes to enhanced combustion efficiency over the entire range of operation of the fluid heating device regardless of its elevation (see at least [0227], [0237], [0266] and Fig. 18) and that the air/fuel ratio supplied to the burner assembly is completely adjustable (as is evident from at least [0176]). Thus, each baffle performs its function of enhancing efficiency regardless of the relative “elevation” and it necessarily follows that “the first air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a first elevation and the second air distribution baffle is configured to increase combustion efficiency of the fluid heating device when the fluid heating device is operating at a second elevation that is different from the first elevation” as claimed. Therefore, the fluid heating device kit taught by Naitoh is capable of performing the intended uses as claimed and accordingly meets the functional language limitation as claimed. 
	Naitoh fails to explicitly teach that a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures are configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures. Note that the limitation “configured such that air flows are substantially the same exiting respective apertures of the respective first plurality of apertures and the respective second plurality of apertures” is being interpreted the claimed configuration being capable of allowing air to exit apertures of the first plurality of apertures with any flow parameter (e.g. flow direction, flow rate, pressure, distribution, etc.) that is substantially the same as the same flow parameter of air exiting the second plurality of apertures.
	Benetti discloses a relatable burner unit (10) that comprises an air distribution baffle (30) (see at least [0020] and Figs. 2, 3). The baffle comprises a raised portion (the raised portion of element (30) that comprises side surfaces with apertures (32) and a top surface with apertures (32) as is shown in Figs. 2 and 3) that comprises a first plurality of apertures (apertures (32) disposed on the first slanted surface of element (30) that is shown at the top of Fig. 3 and the front of Fig. 2), a second plurality of apertures (apertures (32) disposed on the second slanted surface of element (30) that is shown at the bottom of Fig. 3 and the back-side of Fig. 2) and a third plurality of apertures (apertures (32) disposed on the top surface of element (30) that comprises elements (35) and is shown at the center of Figs. 2 and 3) (see at least [0020] and Figs. 2, 3). Benetti teaches that it is advantageous to put a plurality of apertures in each face of the raised portion of the baffle because doing so, inter alia, will “enhance the mixing of gas and air and more uniformly distribute the gas/air mixture” (see at least [0020]). Thus, Benetti teaches that a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures are “configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” since Benetti explicitly discloses that such configuration “uniformly” distributes the gas air mixture through the apertures (see at least [0020]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the baffle taught by Naitoh by implementing a plurality of apertures into each existing face of the raised portion of the baffle based on the teachings of Benetti. Doing so would have enhanced the mixing of gas and air and would have more uniformly distributed the gas/air mixture. Note that such configuration would have necessarily resulted in the baffle comprising a first plurality of apertures in existing slanted wall (C), a second plurality of apertures in existing slanted wall (A) and a third plurality of apertures in existing wall (B) (see Examiner Annotated Fig. 18 below). Furthermore, a cross-sectional configuration of the raised portion together with the first plurality of apertures and the second plurality of apertures would also necessarily be “configured such that air flows are substantially the same exiting apertures of the first plurality of apertures and the second plurality of apertures” as claimed since Benetti explicitly discloses that such configuration “uniformly” distributes the gas air mixture through the apertures (see at least [0020]).
	Note that the limitation “wherein a respective angle formed between a respective first axis and a respective second axis is at least 90 degrees, wherein the respective first axis and the respective second axis intersect along the respective base plane, wherein the respective first axis extends from a respective one of the first plurality of apertures to the respective base plane and the respective second axis extends from a respective one of the second plurality of apertures to the respective base plane” is being interpreted as the existing first plurality of apertures and the existing second plurality of apertures being angled relative to a base plane and to one another such that an axis extending from an aperture of the first plurality of apertures to a base plane is angled at least 90 degrees from an axis extending from an aperture of the second plurality of apertures to the first axis at the base plane. As can be observed in Examiner Annotated Fig. 18 of Naitoh, the first and second plurality of apertures each have an axis that extends to a base plane with an angle between the axis (see at least Examiner Annotated Fig. 18 and Fig. 19).
	However, Naitoh (or Benetti) fails to explicitly teach that the magnitude of the angle is at least 90 degrees as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing angle to be at least 90 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

	In the instant case, Naitoh teaches that the first and second plurality of apertures each have an axis that extends to a base plane with an angle between the axis (see at least Examiner Annotated Fig. 18 and Fig. 19) - thus the general conditions of the claim are disclosed in the prior art. The actual angle that each slanted wall has, and thus that each axis has, is a result effective variable that is readily changeable in the baffle taught by Naitoh. A smaller angle will increase the overall height of the baffles while decreasing their width and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the size/needs of a given application.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing angle in the combined device to be at least 90 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 20, Naitoh also teaches that the raised portion (D) of the first air distribution baffle has a first shape of a first cross-sectional configuration and a first size of the first cross-sectional configuration and includes a first predetermined number of apertures and a first predetermined pattern (as shown in Examiner Annotated Fig. 18), at least some of the first apertures having a first diameter (as shown in Examiner Annotated Fig. 18), the raised portion (196) of the second air distribution baffle (baffle comprising elements 196 and 198 as shown in Fig. 18) has a second shape of a second cross-sectional configuration and a second size of the second cross-sectional configuration and includes a second predetermined number of apertures and a second predetermined pattern (as shown in Examiner Annotated Fig. 18), and at least one of the first shape, first size, first predetermined number of apertures, and first predetermined pattern differs from the second shape, second size, second predetermined number of apertures, and second predetermined pattern, respectively (at least the size differs as is shown in Examiner Annotated Fig. 18 and Fig. 19). 

Response to Arguments
The arguments filed 5/4/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker (US 3,769,959) and Fenn (US 5,365,887) are considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/29/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762